               Case 19-12972-btb              Doc 43     Entered 08/14/19 16:31:52             Page 1 of 3



 1       RICK A. YARNALL
         CHAPTER 13 BANKRUPTCY TRUSTEE                                                        E-FILED
 2       701 Bridger Ave
         Suite 820
         Las Vegas, NV 89101
 3       (702) 853-4500

 4
                                          UNITED STATES BANKRUPTCY COURT
 5                                               DISTRICT OF NEVADA


 6       IN RE:                                                            CASE NO: BKS-19-12972-BTB
         PAULINE YOUNG
 7                                                                         CHAPTER 13
                                                                           Hearing Date: 9/19/2019
                                                                           Hearing Time: 1:30 PM
 8       THOMAS E CROWE PROFESSIONAL LAW CORPORATION
         Attorney for the Debtor
 9
                                 TRUSTEE'S OBJECTION TO CONFIRMATION OF PLAN
10

11       Chapter 13 Bankruptcy Trustee, RICK A YARNALL, TRUSTEE, hereby objects to confirmation of the Chapter 13

     Plan. The Debtor filed for Chapter 13 relief on 5/10/2019. The 341(a) Meeting of Creditors held on 8/13/2019 at 11:00
12
     a.m. was continued. The Trustee objects to confirmation of the plan for the following reason:
13
         In order to complete his investigation into the Debtor's financial affairs, Trustee requires the following
14
     documentation:
15
     ●   Verification of all sources of income received each month through confirmation of the plan;
16
     ●   Paystubs: /verification of all sources of income & P&Ls: Nov thru April
17
     ●   Bank Statements: Nov thru May 10
18
     ●   Complete Copy of the Following Tax Returns: or tax affidavit 2015-2018
19
     ●   Copy of Rental Agreement
20           Trustee asks that this Court allow him to supplement this opposition after all required documents have been

21 provided to the Trustee.

22           Trustee requests that the following amendments are made:

23 ●     Schedule I: include rental income;


24



                                                                                                                 Page 1 of 3
                  Case 19-12972-btb          Doc 43       Entered 08/14/19 16:31:52                   Page 2 of 3



 1        These objections increase the Debtor’s disposable income. Debtor’s plan does not provide for all of Debtor’s

 2 disposable income, therefore Trustee requests that confirmation of the plan be denied .
              Trustee further opposes confirmation for the following reasons:
 3

 4 ●     Debtor(s) are ineligible to receive a discharge. Debtor (s) received a previous discharge within the time frames set out

 5 in § 1329(f). Trustee requests that Section 1.01 of the plan be amended to reflect that the debtor is not eligible for a
     discharge. Trustee further requests that the confirmation order make a determination of Debtor (s) ineligibility for a
 6
     discharge;
 7
     ●   Plan is not feasible;
 8
     ●   Other: Section 2.5: plan payments must commence no later than 30 days from petition filing .
 9
     ●   Other: Section 4.5: provide for post-petition payments for June thru August , 2019
10
     ●   Other: clarify treatment of home.
11
     Trustee reserves the right to make further objections to confirmation and requests for documentation until the above
12
     mentioned documents have been received, amendments have been made, and the plan is ultimately confirmed or
13 dismissed. In the event that the Debtor (s) fail to timely resolve Trustee’s objection to confirmation, Trustee requests that

14 confirmation be denied.

15

16 Therefore, the Trustee objects to confirmation for the foregoing reasons and recommends that confirmation be denied and
     that this case be dismissed.
17
     DATED this 14th day of August, 2019.
18

19
                                                                                /s/ Rick A. Yarnall
20
                                                                                RICK A. YARNALL
21                                                                              Chapter 13 Bankruptcy Trustee

22                                                                              701 Bridger Ave, Suite 820

23                                                                              Las Vegas, Nevada 89101

24



                                                                                                                      Page 2 of 3
           Case 19-12972-btb           Doc 43       Entered 08/14/19 16:31:52             Page 3 of 3



 1                                            CERTIFICATE OF SERVICE

 2   I hereby certify that I am an employee of RICK A. YARNALL, Chapter 13 Bankruptcy Trustee; that I am over the age

     of 18 years; and that on the 14th day of August, 2019, I provided a copy of the Trustee's Opposition to
 3
     Confirmation of Plan Combined With a Certificate of Service to each of the following by:
 4
     [ x ] a.   ECF System:
 5              THOMAS E. CROWE tcrowe@thomascrowelaw.com, tcrowe@lvcoxmail.com; appstcl@yahoo.com
                •RAYMOND A. JEREZA ecfnvb@aldridgepite.com, RJereza@ecf.courtdrive.com
 6
     [ x ] b.   United States mail, postage fully prepaid:
 7

 8
                PAULINE YOUNG
 9              3859 SOUTH VALLEY VIEW BLVD., #2-176
                LAS VEGAS, NV 89103
10                                             /s/ Cindy Coons
                                               Cindy Coons, an Employee of
                                               RICK A. YARNALL
11
                                               Chapter 13 Bankruptcy Trustee

12

13

14

15

16

17

18

19

20

21

22

23

24



                                                                                                            Page 3 of 3
